UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-6660



UNITED STATES OF AMERICA,

                Plaintiff -   Appellee,

          v.


ALEXANDER REID, a/k/a Batman,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:97-cr-00577-PMD-1)


Submitted:   September 11, 2008        Decided:   September 16, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Gordon Baker, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. Alston Calhoun Badger, Jr.,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alexander Reid appeals the district court’s order denying

his motion for credit of over-served time.                Reid contends he is

entitled to a credit for time served and that credit should be

applied to his current term of imprisonment.

            Reid pled guilty to conspiracy to distribute cocaine base

and served his sentence of 135 months of imprisonment.                         Reid

subsequently violated his conditions of supervised release, and the

district court revoked supervised release and ordered an additional

thirty-seven months of imprisonment. Reid argues he is entitled to

a   retroactive     reduction     of    his    sentence   for     conspiracy    to

distribute cocaine, under the recent amendments to the United

States Sentencing Guidelines. See U.S.S.G. §§ 1B1.10, 2D1.1, App’x

C, Amend. 706 (2007 & Supp. May 1, 2008).              Reid states he should

receive a credit for the excess time he served based on the

amendments to the guidelines, and the district court should apply

this   credit     against   his      current   sentence   for     revocation    of

supervised release.

            The    application       notes     accompanying     the   guidelines

amendment   state,    “[i]n     no     case,   however,   shall    the   term   of

imprisonment be reduced below time served.”                U.S.S.G. § 1B1.10

comment. (n.3). Thus, we decline to reduce Reid’s sentence for his

cocaine base conviction below the amount of time he has already

served for the crime.         Furthermore, the Guidelines application


                                         2
notes provide that the amendment “does not authorize a reduction in

the term of imprisonment imposed upon revocation of supervised

release.”   U.S.S.G. § 1B1.10 comment. (n.4(A)).

            Accordingly, we affirm the district court’s order.         We

deny Reid’s motion for appointment of counsel.          We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                AFFIRMED




                                    3